Citation Nr: 0827384	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  00-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which, in pertinent 
part, denied entitlement to service connection for the above 
conditions.  

In July 2007, the veteran provided testimony at a hearing 
before the undersigned at the Nashville RO.  A transcript of 
the hearing is of record.

The veteran's appeal was previously before the Board in June 
2005, May 2007, and October 2007 when the Board remanded the 
case for further action by the agency of original 
jurisdiction.  The requested development has been completed, 
and the case has been returned to the Board for further 
appellate action.

In its October 2007 remand, the Board referred the issues of 
entitlement to increased ratings for hearing loss, tinnitus, 
a gastrointestinal disability manifested by constipation, 
entitlement to a total disability rating based on individual 
unemployability (TDIU), and whether new and material evidence 
had been submitted to reopen claims for entitlement to 
service connection for PTSD and sinusitis with headaches.  
These claims have not been adjudicated and are again referred 
to the RO for that action.

In March 2008, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted 
additional evidence in support of his appeal.  This evidence 
was not accompanied by a waiver of RO and VAMC consideration, 
but is not considered pertinent as it shows treatment for 
disabilities not currently before the Board.  Therefore, a 
remand for consideration of this evidence by the originating 
agency is not required.  Thus, the Board will consider the 
claim on the merits.  See 38 C.F.R. § 20.1304 (2007).

In July 2008, the Board granted the veteran's motion to 
advance his case on the docket due to his advanced age.


FINDINGS OF FACT

1.  Current degenerative disc disease and degenerative joint 
disease of the lumbar spine was incurred during active duty 
service.  

2.  Current depression is due to the service connected 
physical disabilities.  


CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A psychiatric disorder other than PTSD, namely 
depression, is proximately due to a service connected 
disabilities.  38 U.S.C.A. § 1110; 38 C.F.R. §§  3.303, 3.310 
(2006 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decisions, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
psychoses, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back

The Board finds that the medical evidence of record supports 
the veteran's contention that his current low back condition 
is etiologically related to active duty service.

Service treatment records show that the veteran was noted to 
have increased lumbar lordosis at his April 1951 pre-
induction examination.  The October 1951 enlistment 
examination showed that the veteran's spine was normal on 
clinical examination.  In May 1952 the veteran complained of 
a lumbar backache, but physical examination of his back was 
negative.  The November 1953 separation examination report 
showed that the veteran's spine was normal.  

The post-service medical evidence of record includes private 
medical records showing that in April 1984 the veteran 
complained of persistent right leg pain.  A myelogram showed 
a definite bulge at the L4-5 portion of the spine on the 
right side.  The veteran was treated with a chymopapain 
injection in the disc space.  X-rays in October 1984 showed 
that the veteran's disc spaces had collapsed.  

The veteran complained of intermittent low back pain to his 
private physician in October 1991.  In May 1992, he was 
diagnosed with a lumbar strain.

In November 1995, the veteran experienced a fall at work and 
was treated for a fractured ankle.  X-rays showed pre-
existing mild degenerative changes of the lower lumbar spine.  
In August 1996, the veteran was diagnosed with chronic 
mechanical low back pain status post chymopapain injection 
for severe left sciatic pain in 1984.  The veteran underwent 
physical therapy for his low back pain.  

On VA examination in November 2002, the veteran was diagnosed 
with degenerative changes of the back, likely appropriate for 
his age.  The examiner wrote  that there was nothing in the 
service records regarding back problems.  

In support of his claim, the veteran submitted a September 
2005 statement from his private physician who noted that the 
veteran's degenerative disc disease was possibly related to 
his military service.  

The veteran testified at his July 2007 hearing that his 
current low back disability was incurred as a result of a 
motor vehicle accident during service and that he has 
experienced low back pain ever since.  The veteran's wife 
also testified that the veteran complained of low back 
problems when they were married in 1954.  

The veteran was provided a second VA examination in January 
2008.  The examiner diagnosed the veteran with degenerative 
disc disease and degenerative joint disease with spondylosis 
at L3-4 and L4-5, plus facet disease of the L4-5 and S1 with 
spinal stenosis.  The examiner concluded that the veteran's 
history of gradually increasing and continuous symptoms in 
the low back since his injury in service was compatible with 
the present findings.  The examiner found that it was at 
least as likely as not that the veteran's current low back 
disability had its onset from active duty service.  

The Board finds that the veteran's statements as to a 
continuity of symptomatology for his disability are 
consistent with the medical evidence of record and hence, 
credible.

While one VA medical opinion reports no evidence of a back 
disability in service, the record does contain reports of in-
service back complaints.   The private medical opinion notes 
the possibility of a link between a back disability and 
service; while the more fully informed VA opinion on the 
January 2008 examination is in favor of a link between the 
current low back disability and service.  

Given the testimony as to a continuity of symptomatology and 
that the most probative opinions link the disability to 
service, the evidence is in favor of the grant of service 
connection for degenerative disc and joint disease of the 
lumbar spine.

Psychiatric Disability

In March 2000, the RO denied entitlement to service 
connection for PTSD.  The RO closed the veteran's appeal of 
this decision because of a finding that his substantive 
appeal was untimely.  

The veteran contends that he incurred a psychiatric condition 
other than PTSD as a result of active duty service.  Service 
treatment records show that he was found to have 
psychoneurotic manifestations upon examination in May 1952.  
His complaints were varied and referred to areas of his body 
of minor importance, and were most likely exaggerated.  The 
diagnosis was moderate psychoneurosis manifested by 
conversion symptoms referable to various organ systems.  The 
examination for discharge in November 1953 showed that the 
veteran was psychiatrically normal.

The post-service medical evidence of record includes records 
from multiple VAMCs showing that the veteran was diagnosed 
with dystheymia in April 2000 and referred for psychiatric 
treatment.  Four months later, the veteran was diagnosed as 
having a single episode of major depression, and he provided 
a history of depression for the past five years with no 
previous psychiatric history.  The veteran continued 
psychiatric treatment at the VAMC and was diagnosed as having 
depression in June 2003.

The veteran was afforded a VA psychiatric examination in 
November 2002 and was given a diagnosis of  mild PTSD.  No 
other psychiatric diagnoses were made.  

In December 2004, the veteran underwent PTSD screening at the 
VAMC and was diagnosed as having PTSD and associated 
depression.  Several years later, in July 2007, the veteran's 
physician noted that the veteran had been diagnosed with 
psychoneurosis during active duty service, but that this term 
was a broad definition that could include any mental 
disorder.  

On VA examination in January 2008, the veteran was diagnosed 
as having PTSD and a nonspecified depressive disorder.  
Regarding the etiology of the veteran's depressive disorder, 
the examiner found that it was largely attributable to the 
veteran's physical disabilities and his inability to function 
as he desired.  

The record clearly shows current diagnoses of psychiatric 
disorders other than PTSD.  In addition, the veteran has 
reported that his depression is the result of active duty 
service, and his medical records show a diagnosis of 
psychoneurosis during service.  The Board finds that two of 
the three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

The veteran, however, has not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that he sought treatment in 1954 with no 
subsequent psychiatric treatment until April 2000, decades 
after his treatment in 1954.  

While there were psychiatric findings in service and the 
veteran has reported treatment within a year of service, 
there is no evidence of a psychosis in service or within one 
year of service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2007).

The record also contains no competent medical evidence of a 
direct nexus between the veteran's current disability and his 
active duty service.  The January 2008 VA examiner found that 
the veteran's depressive disorder was related to his physical 
disabilities and not to his active duty service.  In fact, 
the only opinion linking the veteran's current disability to 
service is that of the veteran.  As a lay person, he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The VA examiner did attribute the veteran's depressive 
disorder to physical ailments.  Among the physical ailments 
noted on the examination were the service connected back 
disability, and gastrointestinal disability.  Service 
connection is provided for disability that is proximately due 
to a service connected condition.  38 C.F.R. § 3.310. 

Inasmuch as competent medical opinion links the current 
psychiatric disability to a service connected disease or 
disability, service connection is warranted on a secondary 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.310.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
granted.

Entitlement to service connection for a psychiatric disorder 
other PTSD, namely depression, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


